DETAILED ACTION

1.	The Office Action is in response to RCE filed on 04/12/2021.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 16/479915 filed on 07/22/2019.
Priority #			 Filling Data			 Country
1701296.4			January 26, 2017		  GB

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 04/12/2021 has been entered.
Response to Amendment
5.	The Amendment filed on 4/12/2021 has been received. Claims 1, 46-47 and 66  have been amended; claims 11-22, 24-29, 33-45, 48-62, 64-65 have been cancelled; claims 1-10, 23, 30-32, 46-47, 63, 66-67 are pending.

Allowable Subject Matter
6. 	Claims 1-10, 23, 30-32, 46-47, 63, 66-67 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1).	For independent claim 1, the prior art does not disclose or suggest the unique way to assign a unique binary code sequence to each selected plurality of pixels and modulate incident light illumination of each selected plurality of pixels according to the code sequence; such unique design is allowable. 
Bridge et al. (US 20130128042 ) and in view of  Chen et al. (US 20170358063 ) and further in view of  Wang et al. (US 20170163971)  teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Bridge in combination of Chen, Wang to achieve the same invention as claimed in the instant claim.
Claims 2-10, 23, 30-32, 46-47, 63 are allowed because they depend on claim 1.

2).	Independent claim 66 is allowed due to the similar reason as for independent claim 1. 
Claim 67 is allowed because they depend on claim 66.


8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423